Title: From Thomas Jefferson to James Dinsmore, 15 December 1807
From: Jefferson, Thomas
To: Dinsmore, James


                        
                            Sir
                            
                            Washington Dec. 15. 07.
                        
                        I recieved yesterday yours of the 11th. I wrote to mr Oldham on the 12th. of October for mahogany for the
                            tables, & took for granted it was gone on but as I have not heard from him I will write again to-day, as to that as
                            well as the additional quantity you want.
                        I was in hopes that Abram could have hewed locust as fast as Lewis could turn it, but if he cannot, let mr
                            Perry supply it as I would wish Lewis to be constantly engaged in getting ready those ballusters, that the ballustrade may
                            be compleated as soon as possible.   I have written to mr Perry to proceed with the roof of the S.E. offices. I tender you
                            my best wishes
                        
                            Th: Jefferson
                            
                        
                    